Smith, J.
Counsel for appellant and appellee have joined in a motion in which they state that the facts and points of law in each of these cases are similar to those in Thomas v. State, 85 Sup. Ct. 1327, 14 L. Ed. 2d 265 (1965), and request that the briefs in that case serve as the briefs here.
In the Thomas case, the Supreme Court of the United States reversed the judgment of this Court as reported in 252 Miss. 527, 160 So. 2d 657 (1964). This Court’s compliance with the mandate of the Supreme Court of the United States is reported in Thomas v. State, 176 So. 2d 258 (Miss. 1965).
 "VYe have examined the records in the cases now before us and concur in the conclusion that they are controlled in all respects by the law announced in the Thomas case. These cases are not distinguishable from the Thomas case in which the Supreme Court of the United States made a final determination of questions essentially the same as those here presented. That determination is conclusive upon this Court. For the reasons stated, the judgment of the lower court is reversed and the appellant discharged in each of the above cases.
Reversed and appellants discharged.
Ethridge, P. J., and Rodgers, Jones and Patterson, JJ., concur.